UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-1950


TARSHA GERALD,

                 Plaintiff – Appellant,

          v.

MORGAN MINOR, CPS; CHRISTINA SELF, CPS; JENNY JONES, Chief;
EDWARD   BERRY,  Judge;   SOROKI,  Officer,   Badge  CP-68;
MCNERNEY, Officer, Badge CP-76; DURRETTE, Officer, LT.,
CP-10; NASH, Officer, Badge CP-99; BRETT HOLME, Officer,
Badge CP-89,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:16-cv-00650-HEH)


Submitted:   October 13, 2016              Decided:   October 17, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tarsha Gerald, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tarsha Gerald seeks to appeal the district court’s order

transferring her pending civil rights action from the Eastern

District of Virginia to the Western District of Virginia under

28    U.S.C.        §     1404(a)    (2012).          This      court    may        exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and   certain           interlocutory    and       collateral    orders,       28    U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                      The order Gerald seeks

to    appeal        is     neither   a    final       order     nor     an     appealable

interlocutory or collateral order.                     E.g., In re Carefirst of

Md., Inc., 305 F.3d 253, 256 (4th Cir. 2002).                           Accordingly, we

deny leave to proceed in forma pauperis and dismiss the appeal

for   lack     of       jurisdiction.      We       dispense     with    oral       argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                                DISMISSED




                                               2